[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 24, 2005
                               No. 05-10346                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-00202-CR-T-26-MSS

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                     versus

JOHN LEE STOVER, JR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (October 24, 2005)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     John Lee Stover, appeals his conviction under section 924(c) of Title 18 of
the United States Code for using or carrying a firearm during and in relation to a

crime of violence. Stover argues, for the first time on appeal, that section 924(c) is

unconstitutional because it exceeds the power of Congress under the Commerce

Clause. Because we have previously held that section 924(c) was validly enacted

under the commerce clause power, see United States v. Ferreira, 275 F.3d 1020,

1028 (11th Cir. 2001), and we have no authority to revisit that decision, see Cargill

v. Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997), we affirm.

      AFFIRMED.




                                           2